Exhibit 10.1 (iii)

 

THIRD AMENDMENT TO

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Third Amendment, dated as of March 9, 2018 (the “Amendment”), to the Amended and
Restated Employment Agreement, dated as of June 26, 2015 (as amended, the
“Agreement”), by and between Bridge Bancorp, Inc., BNB Bank, and Howard H. Nolan
(the “Executive”). Capitalized terms which are not defined herein shall have the
same meaning as set forth in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Agreement currently provides for a fixed three-year term; and

 

WHEREAS, the Company and Bank desire to amend the Agreement to provide for a
two-year term with automatic daily renewal to ensure the continued availability
of the Executive’s services as provided in this Agreement and to make certain
other clarifying changes; and

 

WHEREAS, pursuant to Section 16 of the Agreement, the parties to the Agreement
may amend the Agreement and the Executive consents to this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, Bank and the Executive hereby agree as follows:

 

Section 1. Amendment to Section 1(a) of the Agreement. Section 1(a) of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a) Term. As of the date of this Amendment, the term of this Agreement shall
continue for a period of twenty-four (24) months (the “Employment Period”), and
the term shall automatically renew on a daily basis, such that the remaining
unexpired term of the Agreement shall be twenty-four (24) months, until the date
the Company gives the Executive written notice of non-renewal (“Non-Renewal
Notice”). The Employment Period shall end on the date that is twenty-four (24)
months after the date of the Non-Renewal Notice, unless the parties agree that
the Employment Period shall end on an earlier date.”

 

Section 2. Amendment to Section 3(a) of the Agreement. Section 3(a) of the
Agreement is hereby amended to replace the Base Salary amount of “$305,000” with
“$350,000.”

 

Section 3. Amendment to Section 7(a)(i) of the Agreement. Section 7(a)(i) of the
Agreement is hereby amended and restated in its entirety to read as follows:

 



   

 

 

“(i) The Executive’s voluntary resignation from employment with the Bank and the
Company during the term of this Agreement within 30 days after the occurrence of
any of the following events without Executive’s consent, such that the
Executive’s resignation shall be treated as a resignation for “Good Reason,”
provided that for purposes of this Section 7(a)(i), the Executive must provide
not greater than ninety (90) days’ written notice to the Bank and the Company of
the initial existence of such condition and the Bank and the Company shall have
thirty (30) days to cure the condition giving rise to the Event of Termination
(but the Bank and the Company may elect to waive such thirty (30) day period):

 

(A)the failure to re-appoint the Executive to the officer position set forth
under Section 2(a);

 

(B)a reduction in Executive’s Base Salary or the failure of the Bank to maintain
Executive’s participation under the Bank’s employee benefit, retirement, or
material fringe benefit plans, policies, practices, or arrangements in which
Executive participates. Notwithstanding the foregoing, the Bank may eliminate
and/or modify existing employee benefit, retirement, or fringe benefit plans and
coverage levels on a consistent and non-discriminatory basis applicable to all
such executives;

 

(C)a liquidation or dissolution of the Bank or the Company other than a
liquidation or dissolution that is caused by a reorganization that does not
affect the status of the Executive;

 

(D)a material breach of this Agreement by the Bank and/or the Company; or

 

(E)the relocation of Executive’s principal place of employment to an office
other than one located in Nassau or Suffolk County, New York.”

 

Section 4. Amendment to Section 7(b)(iv) of the Agreement. Section 7(b)(iv) of
the Agreement is hereby amended and restated in its entirety to read as follows:

 

“(iv) a lump sum cash payment in an amount equal to the product of: (a) the
reasonably estimated monthly cost of the group health and medical insurance
benefits maintained by the Bank for Executive immediately prior to Executive’s
date of termination; and (b) twenty-four (24) payable within ten (10) business
days following the Event of Termination.”

 

Section 5. Amendment to Section 7(c)(ii) of the Agreement. Section 7(c)(ii) of
the Agreement is hereby amended and restated in its entirety to read as follows:

 

“(ii) pay a lump sum cash payment to Executive in an amount, within ten (10)
business days following the Event of Termination, an amount equal to thirty-six
(36) times the reasonably estimated monthly cost of the of the group health and
medical insurance benefits maintained by the Bank for Executive immediately
prior to Executive’s date of termination.”

 



 2 

 

 

Section 6. Continuation of Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect and shall be otherwise
unaffected.

 

Section 7.  Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

 

Section 8.  Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.

 

    BRIDGE BANCORP, INC.               By: /s/ Kevin M. O’Connor          Kevin
M. O’Connor          President and Chief Executive Officer                 BNB
BANK               By: /s/ Kevin M. O’Connor          Kevin M. O’Connor    
     President and Chief Executive Officer                 EXECUTIVE            
    /s/ Howard H. Nolan          Howard H. Nolan          SEVP Chief Operating
Officer and Corporate Secretary

 



 3 

